DETAILED ACTION
Notice to Applicant
 
1.               The following is a NON-FINAL office action upon examination of application number 17/062,386, filed on 10/02/2020. Claims 1-20 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 17/062,386, filed 10/02/2020 is a continuation of Application 17/061,611, filed 10/02/2020. Application 17/061,611 Claims Priority from Provisional Application 62/956,098, filed 12/31/2019. Application 17/062,386 is a continuation application of U.S. Application no. 17/061,611 filed on 10/02/2020 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 

Information Disclosure Statement

4.	The information disclosure statement (IDS) filed on 04/19/2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

5.	Claims 4, 13, 16, and 18 are objected to because of the following informalities: 

Claims 4/13/18 each recite “training the machine-learning classifier based on a plurality of historical trips taken by the rider, wherein each of the plurality of historical trips comprising a first historical bidding bundle option candidate selected by the rider and one or more second historical bidding bundle option candidates offered to but not selected by the rider.” Claims 4/13/18 should each recite “training the machine-learning classifier based on a plurality of historical trips taken by the rider, wherein each of the plurality of historical trips comprises a first historical bidding bundle option candidate selected by the rider and one or more second historical bidding bundle option candidates offered to but not selected by the rider.” Appropriate correction is required.
Claim 16 does not end with a period, which is improper. As noted in MPEP 608.01(m), each claim begins with a capital letter and ends with a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

8.	Claim 8 recites “The method of claim 1, wherein the determining a plurality of trip setting candidates based on the trip request comprises: determining one or more settings for each of the plurality of trip options, wherein the trip options comprise at least one of the following: a carpool option, a pickup location option, a vehicle type option, a vehicle capacity option, and a car seat option.” Claim 8 recites “the plurality of trip options” and subsequently recites the phrase “the trip options.” The limitations “the plurality of trip options” and “the trip options” lack antecedent basis, which renders this claim indefinite.  Appropriate correction is required.

9.	Claim 9 recites “The method of claim 8, wherein the one or more settings of the pickup location option are determined based on the origin in the trip request.” The limitation “the origin” 
lacks antecedent because this limitation has not been introduced into the claim, which renders this claim indefinite. Appropriate correction is required.


Claim Rejections - 35 USC § 101

10.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

12.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-11), system (claims 12-16), and non-transitory computer-readable storage medium (claims 17-20) are directed to at least one potentially eligible category of subject matter (i.e., process, machine, and article of manufacture, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-20 is satisfied. 
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG since the claims set forth steps for determining, generating, determining, and ranking steps, and therefore fall under the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- obtaining, by a computing device of a ridesharing platform, a price range of a trip request for a rider (The “obtaining” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and sets forth commercial activities such as sales/marketing activities or business relations because the data obtained directly pertains to sales/marketing outcomes and activities in pursuit thereof, and thus is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.” The “obtaining” step also amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); 
- determining, by the computing device, a plurality of trip setting candidates based on the trip request, and a plurality of price candidates based on the price range (The “determining” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment); 
- generating, by the computing device, a plurality of bidding bundle option candidates based on a plurality of combinations of the plurality of trip setting candidates and the plurality of price candidates (The “generating” step describes managing personal 
- determining, by the computing device based on a trained machine-learning classifier, a selection probability for the rider to select each of the plurality of bidding bundle option candidates (The “determining” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment), 
- wherein for each of the plurality of bidding bundle option candidates, the trained machine-learning classifier accepts input comprising at least one of the following: information of the rider, the bidding bundle option candidate, trip attributes of a hypothetical trip configured based on the bidding bundle option candidate and generates output comprising the selection probability for the rider to select the bidding bundle option candidate (The “accepts input” step sets forth commercial activities such as sales/marketing activities or business relations because the data received directly pertains to sales/marketing outcomes and activities in pursuit thereof, and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity”); and 
- ranking, by the computing device, the plurality of bidding bundle option candidates based on corresponding probabilities (The “ranking” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing 
- transmitting one or more of the plurality of bidding bundle option candidates with top selection probabilities to a terminal device associated with the rider (The “transmitting” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.” Even if the “transmitting” step is interpreted as being conducted by a computer or network, this activity amounts to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application. See MPEP 2106.05(g). In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Considered together, these steps set forth an abstract idea of managing bidding-based ridesharing interactions involving a rider and driver and recommending bidding bundle options to riders, which falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG. The Specification supports the Examiner’s finding that the claims recite the judicial exception of a certain method of organizing human activities because the Specification discloses managing interactions involving passengers The ridesharing platform may facilitate transportation service by connecting drivers of vehicles with passengers.” Independent claims 12 and 17 recite similar limitations as those discussed above and are therefore found to recite the same or substantially the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. Independent claims 1, 12, and 17 recite the additional elements of a computing device of a ridesharing platform, a trained machine-learning classifier, and a terminal device associated with the rider (claim 1); one or more processors, one or more non-transitory computer-readable memories coupled to the one or more processors, a trained machine-learning classifier, and a terminal device associated with the rider (claim 12); and a trained machine-learning classifier and a terminal device associated with the rider (claim 17). These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Even if the “obtaining” step is evaluated as an additional element, this step amounts at most to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). Similarly, even if the “transmitting” step is evaluated as an additional element, this step amounts at most to insignificant extra-solution activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to trained machine-learning classifier” (claims 1, 4-5, 11-14, and 17-19), even though these claims recite use of a trained machine-learning classifier as one of the following models: Logistic Regression, Random Forest, and Deep Neural Network, the use of the model is recited at a high level, which is simply application of an algorithm. Even if the “trained machine-learning classifier” recited in claims 1, 4-5, 11-14, and 17-19 and the “machine learning model” recited in claims 7/15/20 were interpreted as more than an algorithm, the use of a machine leaning model would be a general link to technology and it would simply apply the abstract idea at a high level of generality and has not been shown to improve upon any technology or the apparatus itself. Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claims 1, 12, and 17 recite the additional elements of a computing device of a ridesharing platform, a trained machine-learning classifier, and a terminal device associated with the rider (claim 1); one or more processors, one or more non-transitory computer-readable memories coupled to the one or more processors, a trained machine-learning classifier, and a terminal device associated with the rider (claim 12); and a trained machine-learning classifier and a terminal device associated with the rider (claim 17). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [0041]: e.g., “The computing devices 104 and 106 may be implemented on or as various devices such as a mobile phone, tablet, server, desktop computer, laptop computer, etc.”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
With respect to the “obtaining” step, even if considered as an addition element, this step at most amounts to extra-solution data gathering activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea, as noted in MPEP 2106.05(d). With respect to the “transmitting” step, even if considered as an addition element, this step at most amounts to receiving/transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Next, when the “trained machine-learning classifier” recited in claims 1, 4-5, 11-14, and 17-19 and the “machine learning model” recited in claims 7/15/20 are evaluated as additional elements, these features are recited at a high level of generality and have not been shown to improve upon any technology or the apparatus itself. Additionally, when the “trained machine-learning classifier” and “machine learning model” are evaluated as additional elements, these features are recited at a high level of generality and encompass well-understood, routine, and conventional prior art activity. See, e.g., Balsiger et al., Pub. No.: US 2012/0054642 A1, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.” Accordingly, the use of a trained machine-learning classifier and a machine learning model does not add significantly more to the claims. 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-11, 13-16, and 18-20 recite the same abstract ideas as recited in the independent claims by reciting steps/details for managing commercial interactions (e.g., ride-sharing transactions) and managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion). For example, dependent claim 2 recites the limitation wherein the obtaining a price range comprises: obtaining the price range input from the terminal device associated with the rider; which are details directly in support of the commercial ride-sharing transaction. Dependent claim 3 recites “wherein the price range is learned from historical trip requests from the rider and other riders sharing a plurality of rider features with the rider, which are details directly in support of the commercial ride-sharing transaction. Dependent claim 6 recites the limitation wherein information of the rider comprises at least one of the following: origins of the rider's historical trips; destinations of the rider's historical trips; temporal information of the rider's historical trips; estimated income level; and the rider's historical preference over different trip settings, which are details directly in support of the commercial ride-sharing transaction. Dependent claim 7 recites the limitation determining the estimated income level of the rider with a machine learning model based on at least one of the following: one or more addresses associated with the rider and a plurality of historical trips taken by the rider, and dependent claim 8 recites the limitations wherein the determining a plurality of trip setting candidates based on the trip request comprises: determining one or more settings for each of the plurality of trip options, wherein the trip options comprise at least one of the following: a carpool option, a pickup location option, a vehicle type option, a vehicle capacity option, and a car seat option -  which are details directly in support of the commercial ride-sharing transaction, and “determining” steps that can be performed mentally. The other dependent claims have been evaluated as well, but similar to dependent claims 2-3, 6-8, recite details/steps that merely refine the same abstract ideas recited in the independent claims.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 

17.	Claims 1-6, 8-10, 12-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tomskii et al., Pub. No.: US 2019/0236742 A1, [hereinafter Tomskii], in view of Vora et al., Pub. No.: US 2020/0175632 A1, [hereinafter Vora].

As per claim 1, Tomskii teaches a method for bidding bundle option recommendation for ridesharing (paragraph 0005; “a method for requesting a ride service in a ride service system is provided”), the method (paragraphs 0005, 0019) comprising: 

obtaining, by a computing device of a ridesharing platform, a price range of a trip request for a rider (paragraph 0005, discussing enabling a passenger to create a ride request by means of a passenger interface of the ride service system [i.e., ridesharing platform], the ride request including a pickup location and a destination point specified by the passenger;…; enabling the passenger to set a specified fare by means of the passenger interface of the ride service system; paragraph 0020, discussing that the passenger device can operate an application for requesting ride services; paragraph 0023, discussing that a computing device can operate an application for requesting a ride. The application can provide user interface features that provide a user of the application with information for enabling the user to specify a fare [i.e., the specified fare corresponds to the price range of a trip request]; paragraph 0045, discussing that a fare for the ride can be set by a passenger, e.g., a passenger can decide how much money he/she can spend on the ride);

determining, by the computing device, a plurality of trip setting candidates based on the trip request, and a plurality of price candidates based on the price range (paragraph 0005, discussing enabling a passenger to create a ride request by means of a passenger interface of the ride service system, the ride request including a pickup location and a destination point specified by the passenger; paragraph 0020, discussing that a user interface of the application provides a user with an ability to specify a pickup location and a destination point. If the pickup location and destination point coordinates are known, the system is able to calculate a fare and recommend it to the user. The user may change the fare and request a ride; paragraph 0034, discussing that the bidding dispatcher 140 handles driver requests with its bids 171 and saves an order ID, a bid price, an ETA and driver request time-stamp to the database 121. The passenger may accept the bid 371, decline or ignore it. The bidding dispatcher 140 can then provide driver selection results to the service interface 110 and the application manager 120...; paragraph 0045, discussing that the order submission form can consist of inputs of a pickup location, a destination location, a fare, additional information for a driver. When a user interacts with the form, the form can be expanded so that the user can specify multiple stopovers and request additional options such as a need of a child seat and/or a minivan [i.e., the specification of multiple stopovers and the additional options such as a need of a child seat and/or a minivan correspond to a plurality of trip setting candidates – this interpretation is consistent with the instant application Specification at paragraph 0091, describing that “the discrete setting candidates may include various configurations, such as solo or carpool, vehicle type, vehicle capacity, pickup location, seating option such as car seat, etc.”]. A fare for the ride can be set by a passenger, e.g., a passenger can decide how much money he/she can spend on the ride; paragraph 0048, discussing that FIG. 6 illustrates an example of the user interface that is displayed to a passenger that attempts to request a ride for a fare that is lower than the minimum fare for this location. In this example of an embodiment, a passenger is provided with an explanatory text 611 and current fares 610 of other taxi services [i.e., determining fares of a plurality of taxi services based on the ride request 

generating, by the computing device, a plurality of bidding bundle option candidates based on a plurality of combinations of the plurality of trip setting candidates and the plurality of price candidates (paragraph 0005, discussing enabling the passenger to set a specified fare by means of the passenger interface of the ride service system after receiving the average fare and the recommended fare data; paragraph 0019, discussing that drivers may send offers with their fares and an estimated time of arrival to a passenger's ride request and a passenger may select any offer that is appropriate for him/her [i.e., as set forth above, the passenger request specifies multiple stopovers and additional options such as a need of a child seat and/or a minivan (i.e., plurality of trip settings)]; paragraph 0036, discussing that FIG. 2 illustrates an example of the method for requesting a ride service in a ride service system and for matching drivers with passengers based on received data; paragraph 0042, discussing that the system sends the ride request to nearby drivers; FIG. 2, element 226, describes identifying a plurality of drivers; FIG. 10, illustrating an example of the user interface with driver bids that are displayed to the passenger [i.e., displaying a plurality of driver bids to the passenger corresponds to generating, by the computing device, a plurality of bidding bundle option candidates]; paragraph 0054, discussing that FIG. 10 illustrates an example of the user interface that is displayed to the passenger with drivers' bids. Drivers' bids 1010 may include car information, a driver's fare, a driver's rating and an estimated time of arrival; paragraph 0045);

accepts input comprising at least one of the following: information of the rider, the bidding bundle option candidate, trip attributes of a hypothetical trip configured based on the bidding 

transmitting one or more of the plurality of bidding bundle option candidates to a terminal device associated with the rider (paragraph 0019, discussing that drivers may send offers with their fares and an estimated time of arrival to a passenger's ride request and a passenger may select any offer that is appropriate for him/her; paragraph 0054, discussing that FIG. 10 illustrates an example of the user interface that is displayed to the passenger with drivers' bids. Drivers' bids may include car information, a driver's fare, a driver's rating and an estimated time of arrival. A passenger is free to accept any bid or decline it. The cancel button 1020 is also available to cancel the ride request and return to the order form).

While Tomskii teaches accepts input comprising information of the rider, Tomskii does not explicitly teach determining, by the computing device based on a trained machine-learning classifier, a selection probability for the rider to select each of the plurality of bidding bundle option candidates, wherein for each of the plurality of bidding bundle option candidates, the trained machine-learning classifier accepts input comprising at least one of the following: information of the rider, the bidding bundle option candidate, trip attributes of a hypothetical trip configured based on the bidding bundle option candidate and generates output comprising the selection probability for the rider to select the bidding bundle option candidate; and  ranking, by the computing device, the plurality of bidding bundle option candidates based on corresponding probabilities; and transmitting one or more of the plurality of bidding bundle option candidates with top selection probabilities to a terminal device associated with the rider. However, Vora in the analogous art of ridesharing systems teaches these concepts. Vora teaches: 

determining, by the computing device based on a trained machine-learning classifier, a selection probability for the rider to select each of the plurality of bidding bundle option candidates (paragraph 0017, discussing that the disclosure is directed to dynamically selecting transportation options to present to a transportation requestor device based on transportation requestor device history. In some examples, a transportation network may have many different ways of arranging a transportation requestor's trip…In addition, a requestor may be overwhelmed if presented with all possible options…In addition, the method may account for the requestor's preferences (e.g., based on historical data) to determine which options the requestor is likely to select [i.e., determining which options the requestor is likely to select suggests determining a selection probability for the rider to select each of the plurality of bidding bundle option candidates], thereby improving user experience; paragraph 0021, discussing that if the transportation requestor exclusively requests luxury transportation options, displaying non-luxury options to the transportation requestor may be unnecessary and lead to a poor user experience. Additionally, displaying all available transportation options may overwhelm the transportation requestor, leading the transportation requestor to make a less optimal selection than if low-probability or otherwise unfavorable options were not displayed; paragraph 0034, discussing that FIG. 9 illustrates an example architecture for training a neural network to dynamically select transportation options. In some embodiments, the systems described may include a neural network that is trained to predict which transportation options a transportation requestor device is likely to select based on the previous history of selections made by the requestor device [i.e., 

wherein for each of the plurality of bidding bundle option candidates, the trained machine- learning classifier accepts input comprising at least one of the following: information of the rider, the bidding bundle option candidate, trip attributes of a hypothetical trip configured based on the bidding bundle option candidate and generates output comprising the selection probability for the rider to select the bidding bundle option candidate (paragraph 0034, discussing that FIG. 9 illustrates an example architecture for training a neural network to dynamically select transportation options. In some embodiments, the systems described may include a neural network that is trained to predict which transportation options a transportation requestor device is likely to select based on the previous history of selections made by the requestor device and/or devices associated with requestors who share similar characteristics with a requestor associated with the requestor device. For example, the matching system may use a feed-forward neural network…In one embodiment, a user event repository that includes data about past requestor demographics and/or transportation option selections may supply the training and/or testing data [i.e., the training data including data about past requestor demographics and/or transportation option selection corresponds to the claimed trained machine-learning classifier accepts input comprising information of the rider]. In one example, when a requestor device sends a request to 

ranking, by the computing device, the plurality of bidding bundle option candidates based on corresponding probabilities (paragraph 0028, discussing that the dynamic transportation network may filter out options unlikely to be chosen by the transportation requestor; paragraph 0029, discussing that the dynamic transportation matching system may rank transportation options according to transportation requestor preference...In some embodiments, the dynamic transportation matching system may highlight or otherwise increase the prominence of one or more especially desirable and/or likely-to-be-selected options. In some examples, the dynamic transportation matching system may select and/or highlight an option based on determining that the probability that the requestor will choose the option is moderate and/or unclear. In some examples, the dynamic transportation matching system may also determine incentives to attach 

transmitting one or more of the plurality of bidding bundle option candidates with top selection probabilities to a terminal device associated with the rider (paragraph 0030, discussing that the dynamic transportation matching system may display the ranked list of transportation options to the transportation requestor, for example by sending the list to an application that displays the ranked list in a graphical user interface on the transportation requestor device... In some examples, based on the option selected by the requestor, the matching system may display additional options. For example, the matching system may initially present the requestor with the choice of standard, luxury, or shared transportation and, after receiving a selection, may then present the requestor with the choice of immediate or delayed matching. In another example, a requestor may reject all of the initially displayed options and/or may request to see more options, and the system described may generate a new list of options for the transportation requestor. In some examples, after a requestor has selected an option, the dynamic transportation matching system may offer the transportation requestor a future transportation option based on the context of the selected option; paragraph 0033, discussing that mobile client 802, such as an application on a transportation requestor device, may make a call to suggested options 804 to determine a list of suggested transportation options. Suggested options 804 may make a call to legacy options 

Tomskii is directed towards a method, system and machine-readable medium for matching drivers with passengers. Vora is directed towards a method and system for  arranging a transportation requestor's trip. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomskii with Vora because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform for facilitating transportation services), and because modifying Tomskii to include Vora’s features for determining a selection probability for the rider to select each of the plurality of bidding bundle option candidates, wherein for each of the plurality of bidding bundle option candidates, the trained machine-learning classifier accepts input comprising at least one of the following: information of the rider, the bidding bundle option candidate, trip attributes of a hypothetical trip configured based on the bidding bundle option candidate and generates output comprising the selection probability for the rider to select the bidding bundle option candidate; ranking the plurality of bidding bundle option candidates based on corresponding probabilities; and transmitting one or more of the plurality of bidding bundle option candidates with top selection probabilities to a terminal device associated with the rider, in the manner claimed, would serve the motivation of 
accounting for the requestor's preferences to determine which options the requestor is likely to select and increasing the prominence of one or more especially desirable and/or likely-to-be-selected options, thereby improving user experience (Vora at paragraphs 0017, 0029), or in the pursuit of improving the efficiency of dynamic transportation networks and improving user experience (Vora at paragraph 0018); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

As per claim 2, the Tomskii-Vora combination teaches the method of claim 1. Tomskii further teaches wherein the obtaining a price range comprises: obtaining the price range input from the terminal device associated with the rider (paragraph 0005, discussing enabling a passenger to create a ride request by means of a passenger interface [i.e., terminal device associated with the rider], of the ride service system, the ride request including a pickup location and a destination point specified by the passenger;…; enabling the passenger to set a specified fare by means of the passenger interface of the ride service system [i.e., the specified fare corresponds to the price range input from the terminal associated with the rider]; paragraph 0020, discussing that the passenger device [i.e., terminal device] can operate an application for requesting ride services; paragraph 0023, discussing that a computing device can operate an application for requesting a ride. The application can provide user interface features that provide a user of the application with information for enabling the user to specify a fare; paragraph 0045, discussing that a fare for the ride can be set by a passenger, e.g., a passenger can decide how much money he/she can spend on the ride).

As per claim 3, the Tomskii-Vora combination teaches the method of claim 1. Tomskii does not explicitly teach wherein the price range is learned from historical trip requests from the rider and other riders sharing a plurality of rider features with the rider. However, Vora in the analogous art of ridesharing systems teaches this concept. Vora teaches:

wherein the price range is learned from historical trip requests from the rider and other riders sharing a plurality of rider features with the rider (paragraph 0024, discussing that matching system 326 may take the previous behavior of transportation requestor 302 and/or transportation  

Tomskii is directed towards a method, system and machine-readable medium for matching drivers with passengers. Vora is directed towards a method and system for  arranging a transportation requestor's trip. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomskii with Vora because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform for facilitating transportation services), and because modifying Tomskii to include Vora’s feature for learning the price range from historical trip requests from the rider and other riders sharing a plurality of rider features with the rider, in the manner claimed, would serve the motivation of accounting for the requestor's preferences to determine which options the requestor is likely to select and increasing the prominence of one or more especially desirable and/or likely-to-be-selected options, thereby improving user experience (Vora at paragraphs 0017, 0029); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, the Tomskii-Vora combination teaches the method of claim 1. Tomskii does not explicitly teach further comprising: training the machine-learning classifier based on a plurality of historical trips taken by the rider, wherein each of the plurality of historical trips comprising a first historical bidding bundle option candidate selected by the rider and one or more second historical bidding bundle option candidates offered to but not selected by the rider. However, Vora in the analogous art of ridesharing systems teaches this concept. Vora teaches:

further comprising: training the machine-learning classifier based on a plurality of historical trips taken by the rider, wherein each of the plurality of historical trips comprising a first historical bidding bundle option candidate selected by the rider and one or more second historical bidding bundle option candidates offered to but not selected by the rider (paragraph 0034, discussing that the systems described may include a neural network that is trained to predict which transportation options a transportation requestor device is likely to select based on the previous history of selections made by the requestor device; paragraph 0024, discussing that matching system 326 may take the previous behavior of transportation requestor 302 and/or transportation requestors with similar characteristics into account when selecting transportation options. For example, if transportation requestor 302 has a history of ignoring transportation options that involve using a personal mobility vehicle to reach a meeting point, matching system 326 may not display transportation options that involve personal mobility vehicle 304. In another example, if transportation requestor 302 has no request history but similar transportation requestors typically prefer standard rides with no delays, matching system 326 may display the option to match with standard vehicle 308 in a visually prominent position to improve the user experience for transportation requestor 302…In one example, if transportation requestor 302 has a history of choosing the least expensive transportation options [i.e., a history of choosing the least expensive transportation options corresponds to a first historical bidding bundle option candidate selected by the rider], matching system 326 may select transportation options that involve delayed matching at less cost than immediate matching…For example, transportation requestor 302 may have a history of selecting shared rides during rush hour but private rides at all other times…; 

Tomskii is directed towards a method, system and machine-readable medium for matching drivers with passengers. Vora is directed towards a method and system for  arranging a transportation requestor's trip. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomskii with Vora because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform for facilitating transportation services), and because modifying Tomskii to include Vora’s features for training the machine-learning classifier based on a plurality of historical trips taken by the rider, wherein each of the plurality of historical trips comprises a first historical bidding bundle option candidate selected by the rider and one or more second historical bidding bundle option candidates offered to but not selected by the rider, in the manner claimed, would serve the motivation of accounting for the requestor's preferences to determine which options the requestor is likely to select and increasing the prominence of one or more especially desirable and/or likely-to-be-selected options, thereby improving user experience (Vora at paragraphs 0017, 0029); and further obvious 

As per claim 5, the Tomskii-Vora combination teaches the method of claim 4. Tomskii does not explicitly teach wherein the training the machine-learning classifier based on a plurality of historical trips taken by the rider comprises: training the machine-learning classifier with the first historical bidding bundle option candidate as a positive sample, and the one or more second historical bidding bundle option candidates as negative samples. However, Vora in the analogous art of ridesharing systems teaches this concept. Vora teaches:

wherein the training the machine-learning classifier based on a plurality of historical trips taken by the rider comprises: training the machine-learning classifier with the first historical bidding bundle option candidate as a positive sample, and the one or more second historical bidding bundle option candidates as negative samples (paragraph 0034, discussing that FIG. 9 illustrates an example architecture for training a neural network to dynamically select transportation options. The system may include a neural network that is trained to predict which transportation options a transportation requestor device is likely to select based on the previous history of selections made by the requestor device; paragraph 0024, discussing that matching system 326 may take the previous behavior of transportation requestor 302 into account when selecting transportation options. In one example, if transportation requestor 302 has a history of choosing the least expensive transportation options, matching system 326 may select transportation options that involve delayed matching at less cost than immediate matching [i.e., the least expensive transportation options that were historically chosen by the transportation requestor correspond used to train the neural network correspond to training the machine-learning classifier with the first historical bidding bundle option candidate as a positive sample]; paragraph 



As per claim 6, the Tomskii-Vora combination teaches the method of claim 1. Tomskii further teaches wherein information of the rider comprises an origin of the rider’s trip (paragraph 0005, discussing enabling a passenger to create a ride request by means of a passenger interface of the ride service system, the ride request including a pickup location and a destination point specified by the passenger;…; enabling the passenger to set a specified fare by means of the passenger interface of the ride service system; paragraph 0020, discussing that the passenger device can operate an application for requesting ride services. A user interface of the application provides a user with an ability to specify a pickup location and a destination point [i.e., the pickup 

While Tomskii teaches wherein information of the rider comprises an origin of the rider’s trip, Tomskii does not explicitly teach wherein information of the rider comprises at least one of the following: origins of the rider's historical trips; destinations of the rider's historical trips; temporal information of the rider's historical trips; estimated income level; and the rider's historical preference over different trip settings. However, Vora in the analogous art of ridesharing systems teaches this concept. Vora teaches:

wherein information of the rider comprises at least one of the following: origins of the rider's historical trips; destinations of the rider's historical trips; temporal information of the rider's historical trips; estimated income level; and the rider's historical preference over different trip settings (paragraph 0017, discussing that the disclosure is directed to dynamically selecting transportation options to present to a transportation requestor device based on transportation requestor device history…In addition, the method may account for the requestor's preferences (e.g., based on historical data) to determine which options the requestor is likely to select, thereby improving user experience; paragraph 0022, discussing that user preferences data 204 may include information about preferences manually selected by the transportation requestor and/or information inferred from previous transportation option selections by the transportation requestor and/or similar transportation requestors; paragraph 0024, discussing that matching system 326 may take the previous behavior of transportation requestor 302 and/or transportation requestors with similar characteristics into account when selecting transportation options. For example, if transportation requestor 302 has a history of ignoring transportation options that involve using a 

Tomskii is directed towards a method, system and machine-readable medium for matching drivers with passengers. Vora is directed towards a method and system for  arranging a transportation requestor's trip. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomskii with Vora because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform for facilitating transportation services), and because modifying Tomskii to include Vora’s feature for including information of the rider comprises at least one of: origins of the rider's historical trips; destinations of the rider's historical trips; temporal information of the rider's historical trips; estimated income level; and the rider's historical preference over different trip settings, in the manner claimed, would serve the motivation of accounting for the requestor's preferences to determine which options the requestor is likely to select and increasing the prominence of one or more especially desirable and/or likely-to-be-selected options, thereby improving user experience (Vora at paragraphs 0017, 0029); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, the Tomskii-Vora combination teaches the method of claim 1. Tomskii further teaches wherein the determining a plurality of trip setting candidates based on the trip request comprises: determining one or more settings for each of the plurality of trip options, wherein the trip options comprise at least one of the following: a carpool option, a pickup location option, a vehicle type option, a vehicle capacity option, and a car seat option (paragraph 0005, discussing enabling a passenger to create a ride request by means of a passenger interface of the ride service system, the ride request including a pickup location and a destination point specified by the passenger; paragraph 0020, discussing that a user interface of the application provides a user with an ability to specify a pickup location and a destination point. If the pickup location and destination point coordinates are known, the system is able to calculate a fare and recommend it to the user. The user may change the fare and request a ride; paragraph 0045, discussing that the order submission form can consist of inputs of a pickup location, a destination location, a fare, additional information for a driver. Depending on embodiments, when a user interacts with the form, the form can be expanded so that the user can specify multiple stopovers and/or request additional options such as a need of a child seat and/or a minivan [i.e., the additional options such as a need of a child seat (car seat option) and/or a minivan  (vehicle type option) correspond to a plurality of trip setting candidates – this interpretation is consistent with the instant application Specification at paragraph 0091, describing that “the discrete setting candidates may include various configurations, such as solo or carpool, vehicle type, vehicle capacity, pickup location, seating option such as car seat, etc.”]. A fare for the ride can be set by a passenger, e.g., a passenger can decide how much money he/she can spend on the ride. By submitting the order submission form, the user can request a ride).

As per claim 9, the Tomskii-Vora combination teaches the method of claim 8. Tomskii further teaches wherein the one or more settings of the pickup location option are determined based on the origin in the trip request (paragraph 0005, discussing a method for requesting a ride 

As per claim 10, the Tomskii-Vora combination teaches the method of claim 1. Tomskii further teaches wherein the trip attributes comprise at least one of the following: an estimated waiting time; an estimated time of arrival (ETA); a pickup distance; and temporal information (paragraph 0005, discussing transmitting, by means of the ride service system, the ride request 

Claims 12 and 17  recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. As per claim 12, Tomskii teaches a system comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors, the one or more non- transitory computer-readable memories storing instructions (paragraph 0006, discussing that a ride service system is provided, comprising a processor, a machine-readable medium connected to the processor for communication. The machine-readable medium stores programmed instructions for requesting a ride service in the ride service system, upon execution of which by the processor, the method for requesting a ride service is implemented), and as per claim 17, Tomskii teaches a non-transitory computer-readable storage medium storing instructions (paragraph 0006, discussing that a ride service system is provided, comprising a processor, a machine-readable medium connected to the processor for communication. The machine-readable medium stores programmed instructions for requesting a ride service in the ride service system, upon execution of which by the processor, the method for requesting a ride service is implemented; paragraph 0007, discussing that the machine-readable medium, which stores programmed instructions for 

Claims 13 and 18 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claims 14 and 19 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

Claim 16  recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 10, as discussed above. Further, as per claim 16, Tomskii teaches the system of claim 12, wherein the trip attributes comprise at least one of the following: an estimated waiting time; an estimated time of arrival (ETA); a pickup distance; and (paragraph 0005, discussing transmitting, by means of the ride service system, the ride request to driver's user devices; enabling a driver to place a bid in response to the ride request from the passenger and to specify an estimated arrival time (ETA) by means of a driver interface of the ride-service system; paragraph 0019, discussing that a system and method for requesting a ride service...As a passenger is free to set any fare for a ride, the system is able to provide a passenger with a recommended fare. Drivers may send offers with their fares and an estimated time of arrival to a passenger's ride request and a passenger may select any offer that is appropriate for him/her; paragraph 0022, discussing that after the passenger places a ride request, drivers can place their bids on the request. They may be allowed to accept the ride request with the passenger's fare or to make it higher. The drivers are also able to specify an estimated arrival time, so the passenger can choose a suitable bid.).

s 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomskii  in view of Vora, in further view of Moukaddem et al. Pub. No.: US 2019/0073693 A1, [hereinafter Moukaddem].

As per claim 7, the Tomskii-Vora combination teaches the method of claim 1. The Tomskii-Vora combination does not explicitly teach further comprising: determining the estimated income level of the rider with a machine learning model based on at least one of the following: one or more addresses associated with the rider and a plurality of historical trips taken by the rider. However, Moukaddem in the analogous art of customer relationship management teaches this concept. Moukaddem teaches:

further comprising: determining the estimated income level of the rider with a machine learning model based on at least one of the following: one or more addresses associated with the rider and a plurality of historical trips taken by the rider (paragraph 0022, discussing that the targeted message generation component may infer further information about the user based on accessing general information from the database. For example, given the age and address of the user, the targeted message generation component may access general demographic information from the database to infer the income of the user; paragraph 0024, discussing that the targeted message generation component selects the additional content using machine learning (e.g., using logistic regression techniques); paragraph 0027, discussing that the targeted message generation techniques described dynamically select a template for the message based on information associated with the user (e.g., using machine learning)…Another advantage of the targeted message generation techniques described is that they can employ machine learning to learn from the previous interactions with the user (as well as other users), and use this information to generate a message that is more likely to evoke a positive response from the user; paragraph 0029, discussing that the targeted message generation component infers further information 

The Tomskii-Vora combination describes features for facilitating services. Moukaddem is directed towards customer relationship management. Therefore they are deemed to be analogous as they both are directed towards managing customer interactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Vora combination with Moukaddem because the references are analogous art because they are both directed to solutions for customer relationship management, which falls within applicant’s field of endeavor (ride-sharing platform for facilitating transportation services), and because modifying the Tomskii-Vora combination to include Moukaddem’s feature for determining the estimated income level of the rider with a machine learning model based on at least one of the following: one or more addresses associated with the rider and a plurality of historical trips taken by the rider, in the manner claimed, would serve the motivation of improving business relationships with customers, assisting in customer retention, and driving sales growth (Moukaddem at paragraph 0003) or in the pursuit of employing machine learning to learn from the previous interactions with the user (as well as other users), and use this information to generate an offer that is more likely to evoke a positive response from the user (Moukaddem at paragraph 0027); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15 and 20 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Tomskii  in view of Vora, in further view of Dutta et al., Pub. No.: US 2019/0206008 A1, [hereinafter Dutta].

As per claim 11, the Tomskii-Vora combination teaches the method of claim 1. Tomskii does not explicitly teach wherein the machine-learning classifier is trained as one of the following models: Logistic Regression (LR), Random Forest (RF), and Deep Neural Network (DNN). Vora in the analogous art of ridesharing systems teaches:

wherein the machine-learning classifier is trained as a Neural Network (paragraph 0028, discussing that the dynamic transportation matching system may determine the impact of each potential transportation option on the dynamic transportation network if selected. For example, the dynamic transportation matching system may use an objective function, neural network, machine learning model, and/or any suitable type of algorithm and/or module to estimate the impact on the transportation network; paragraph 0034, discussing that FIG. 9 illustrates an example architecture for training a neural network to dynamically select transportation options. In some embodiments, the systems described may include a neural network that is trained to predict which transportation options a transportation requestor device is likely to select based on the previous history of selections made by the requestor device and/or devices associated with requestors who share similar characteristics with a requestor associated with the requestor device. For example, the matching system may use a feed-forward neural network; paragraph 0059).

Tomskii is directed towards a method, system and machine-readable medium for matching drivers with passengers. Vora is directed towards a method and system for  arranging a transportation requestor's trip. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the 
machine-learning classifier as a neural network, in the manner claimed, would serve the motivation of accounting for the requestor's preferences to determine which options the requestor is likely to select and increasing the prominence of one or more especially desirable and/or likely-to-be-selected options, thereby improving user experience (Vora at paragraphs 0017, 0029); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Tomskii-Vora combination does not explicitly teach wherein the machine-learning classifier is trained as one of the following models: Logistic Regression (LR), Random Forest (RF), and Deep Neural Network (DNN). However, Dutta in the analogous art of ridesharing systems teaches this concept. Dutta teaches: 

wherein the machine-learning classifier is trained as one of the following models: Logistic Regression (LR), Random Forest (RF), and Deep Neural Network (DNN) (paragraph 0025, discussing that the system manager trains a machine learning model using training data that includes sets of features associated with past ride requests that were accepted or rejected; paragraph 0081, discussing that the system manager trains a machine learning model to determine an acceptance probability using a set of features associated with past ride requests. In one or more embodiments, the machine learning model comprises a gradient boosted decision tree classifier. In one or more alternative embodiments, the machine learning model comprises 

The Tomskii-Vora combination describes features for facilitating transportation services. Dutta is directed towards a method and system for assigning rides based on probability of provider acceptance. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Vora combination with Dutta because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform for facilitating transportation service), and because modifying the Tomskii-Vora combination to include Dutta’s feature for training the machine-learning classifier as one of the following models: Logistic Regression (LR), Random Forest (RF), and Deep Neural Network (DNN), in the manner claimed, would serve the motivation of more efficiently matching drivers to ride requests (Dutta at paragraph 0030); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Gururajan et al., Patent No.: US 10,248,913 B1 – describes systems for searching and booking ride-shared trips including a trip options ranking sub-module.

C.	Zhang et al., Pub. No.: US 2018/0025407 A1 – describes  determining a probability that a user confirms a current order based on the determined similarities and the characteristics of the current order
D.	Matsuoka et al., Pub. No.: US 2020/0167834 A1 – describes estimating purchasing power based on the user's address and past purchasing history.
E. 	Yehuda et al., Pub. No.: US 2016/0307288 A1 – describes a system for effecting transportation based on location, vehicle type and fare.
F.	Lei, Chao, Zhoutong Jiang, and Yanfeng Ouyang. "Path-based dynamic pricing for vehicle allocation in ridesharing systems with fully compliant drivers." Transportation Research Procedia 38 (2019): 77-97 – describes dynamic pricing and idling vehicle dispatching problems in the on-demand ridesharing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683